DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 1/31/2022 is acknowledged.
Applicant has withdrawn Group II claims 18-22, thus no further action is required by the Examiner. 

Claim Status
Claims 1-22 are pending.
Claims 18-22 are withdrawn.

Claim Interpretation
To clarify the record, the Examiner notes that claim 1 does not positively recite a chemical delivery system or its related features (filter, accumulator, chemical application line), thus each recitation of these elements in claim 1 (and claims dependent thereon) are considered to be an intended use of the temperature control system. As such, these limitations are given patentable weight to the extent that the prior art would be capable of performing the intended uses.
Conversely, the Examiner notes claim 10 does positively recite the system and its components, thus the recitation of the features above are interpreted as structurally limiting of the claims.

Claim Objections
Claim 10 is objected to because of the following informality: the limitation “wherein the chemical application line is in fluid communication with and downstream from the accumulator” in lines 9-10 appears to be redundant, as the phrase does not further limit lines 6-7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the word “may” (lines 7, 11, 16) are considered to be indefinite claim language. Particularly, the scope of the claim is unclear since the corresponding limitations appear to be optional, contrary to the disclosure as a whole. In the interest of compact and expedited prosecution, the Examiner interprets the claim such that each instance of “may” reads: “is”.
Regarding claims 3-5 and 7-8, the claims are rejected at least based upon their dependencies to claim 2.
Regarding claim 6, the scope of the claim is unclear since it appears to claim a second accumulator, rather than modifying the shape of the accumulator as recited in claim 1. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “wherein the accumulator is T-shaped”.

Regarding claim 10, the limitation “an accumulator temperature control shell coupled to and enclosing the filter” is regarded as indefinite claim language. Particularly, the limitation is unclear in light of the disclosure, which describes the accumulator temperature control shell as enclosing the accumulator, not the filter. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as “enclosing the accumulator”.
Regarding claims 11-17, the claims are rejected at least based upon their dependencies to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McMillin (US Pub. 2002/0042205) in view of Zhao (US Pub. 2003/0033978).
Regarding claim 1, McMillin teaches a chemical delivery system ([0034] and Fig. 5, entirety) comprising an accumulator ([0026] and Fig. 5, mixing manifold #28 and valve #46) and an application line ([0026] and Fig. 5, lines 12 or 14), wherein the chemical application line is in fluid communication with and downstream from the accumulator (see Fig. 5).

McMillin does not teach a temperature control system for a chemical delivery system, comprising: a filter temperature control shell configured to enclose a filter of the chemical delivery system; an accumulator temperature control shell configured to enclose an accumulator of the chemical delivery system, wherein the accumulator is in fluid communication with the filter; an application line temperature control shell configured to enclose a chemical application line of the chemical delivery system.
However, Zhao teaches a filter temperature control shell (Zhao – [0049]-[0051] and Fig. 3A, inner conduit #45 enclosing heater #64) configured to enclose a filter (Zhao – [0051] and Fig. 3A, filter #270). 
Additionally, the Examiner asserts that the structure taught about by Zhao also reads on the accumulator temperature control shell and the application line temperature control shell. Inasmuch as the instant application describes an “accumulator”, Zhao teaches wherein the filter #270 can accumulate process gases as they flow through the feedthrough #40. Also, inasmuch as the claim details the “application line”, Zhao teaches wherein the filter #270 resembles a gas line for process gas delivery through feedthrough #40. 
McMillin and Zhao both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]).
Thus, as a combination, the modified McMillin apparatus would have the accumulator in fluid communication with a filter, as individually set forth above.

Regarding claim 2, McMillin teaches an accumulator ([0026] and Fig. 5, mixing manifold #28) and a chemical application line ([0026] and Fig. 5, lines 12 or 14) in fluid communication with and downstream from the accumulator (see Fig. 5).

McMillin does not teach the additional limitations of the claim.
However, Zhao teaches wherein the filter temperature control shell (Zhao – [0049]-[0051] and Fig. 3A, inner conduit #45 enclosing heater #64) forms a filter shell cavity (see Fig. 3A, passageway #268), wherein the filter is disposed in the filter shell cavity (see Fig. 3A, enclosing filter #270).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]). As above, the Examiner asserts that the filter structure taught about by Zhao also reads on the accumulator temperature control shell and the application line temperature control shell. 

While Zhao does not explicitly teach wherein the conduit can comprise two pieces coupled together, the courts have held that making an object separable is obvious (see MPEP 2144). As such, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the temperature control shell of Zhao out of two pieces, instead of one.
Additionally, the claim recites wherein two pieces of three elements are respectively coupled together to form a whole structure. This is a recitation of a product-by-process and, as such, the patentability of the product (whole structure) does not depend on its method of production. Courts have held that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.

Regarding claim 3, McMillin does not teach the added limitations of the claim.
However, Zhao teaches wherein the filter temperature control shell comprises an aperture comprising a thermocouple disposed therein (Zhao – [0049] and Fig. 3A, thermocouple #66 inserted into the feedthrough #40).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]). As above, the Examiner asserts that the filter structure taught about by Zhao also reads on the accumulator temperature control shell and the application line temperature control shell.

Regarding claim 4, McMillin does not teach the added limitations of the claim.
However, Zhao teaches wherein the filter temperature control shell comprises a filter retainer (Zhao – [0052] and Fig. 3A, collar #274 with countersink #276) disposed within a portion of the filter shell cavity that is directly contacting the filter (see Fig. 3A, contacting filter #270).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]). As above, the Examiner asserts that the filter structure taught about by Zhao also reads on the accumulator temperature control shell and the application line temperature control shell.

Regarding claim 5, McMillin does not teach the added limitations of the claim.
However, Zhao teaches wherein no other portion of the filter temperature control shell other than the filter retainer directly contacts the filter (see Fig. 3A, rest of filter #270 is “floating” within the cavity and only contacting collar #274 with countersink #276).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]). As above, the Examiner asserts that the filter structure taught about by Zhao also reads on the accumulator temperature control shell and the application line temperature control shell.

Regarding claim 6, McMillin teaches wherein an accumulator comprises a T-shape (see Fig. 5, valve #46).

McMillin does not teach wherein the accumulator temperature control shell comprises a horizontal temperature control shell and a vertical temperature control shell that are collectively configured to enclose a T-shaped accumulator.
However, Zhao teaches a filter temperature control shell (Zhao – [0049]-[0051] and Fig. 3A, inner conduit #45 enclosing heater #64) enclosing a filter (Zhao – [0051] and Fig. 3A, filter #270).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]).
As such, the modified McMillin apparatus would teach one of ordinary skill in the art to provide a temperature control shell for a T-shaped “accumulator”, as taught by McMillin above in combination with Zhao.

Regarding claim 8, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The control shells as taught by Zhao would be capable of maintaining a temperature within 5 ºC of a desired temperature, since that is their stated purpose (see Zhao, abstract).

Regarding claim 10, McMillin teaches a chemical delivery system ([0034] and Fig. 5, entirety), comprising: 
an accumulator ([0026] and Fig. 5, mixing manifold #28); 
a chemical application line ([0026] and Fig. 5, lines 12 or 14) in fluid communication with and downstream from the accumulator (see Fig. 5); and 
wherein the chemical application line is in fluid communication with and downstream from the accumulator (see Fig. 5).

McMillin does not teach a filter, a filter temperature control shell coupled to and enclosing the filter, an accumulator temperature control shell coupled to and enclosing the accumulator, nor an application line temperature control shell coupled to and enclosing the chemical application line.
However, Zhao teaches a filter (Zhao – [0051] and Fig. 3A, filter #270) and a filter temperature control shell (Zhao – [0049]-[0051] and Fig. 3A, inner conduit #45 enclosing heater #64) coupled to and enclosing the filter (see Zhao Fig. 3A, filter disposed radially inward of the conduit #45, where each and every element is “coupled to” one another since the features presented are part of a rigid apparatus). Additionally, the Examiner asserts that the structure taught about by Zhao also reads on the accumulator temperature control shell and the application line temperature control shell. Inasmuch as the instant application describes an “accumulator”, Zhao teaches wherein the filter #270 can accumulate process gases as they flow through the feedthrough #40. Also, inasmuch as the claim details the “application line”, Zhao teaches wherein the filter #270 resembles a gas line for process gas delivery through feedthrough #40.
McMillin and Zhao both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]).

Regarding claim 11, McMillin teaches an accumulator ([0026] and Fig. 5, mixing manifold #28) and a chemical application line ([0026] and Fig. 5, lines 12 or 14) in fluid communication with and downstream from the accumulator (see Fig. 5).

McMillin does not teach the additional limitations of the claim.
However, Zhao teaches wherein the filter temperature control shell (Zhao – [0049]-[0051] and Fig. 3A, inner conduit #45 enclosing heater #64) forms a filter shell cavity (see Fig. 3A, passageway #268), wherein the filter is disposed in the filter shell cavity (see Fig. 3A, enclosing filter #270).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]). As above, the Examiner asserts that the filter structure taught about by Zhao also reads on the accumulator temperature control shell and the application line temperature control shell. 

While Zhao does not explicitly teach wherein the conduit can comprise two pieces coupled together, the courts have held that making an object separable is obvious (see MPEP 2144). As such, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the temperature control shell of Zhao out of two pieces, instead of one.
Additionally, the claim recites wherein two pieces of three elements are respectively coupled together to form a whole structure. This is a recitation of a product-by-process and, as such, the patentability of the product (whole structure) does not depend on its method of production. Courts have held that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.

Regarding claim 12, McMillin does not teach the added limitations of the claim.
However, Zhao teaches wherein the filter temperature control shell comprises an aperture comprising a thermocouple disposed therein (Zhao – [0049] and Fig. 3A, thermocouple #66 inserted into the feedthrough #40).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]). As above, the Examiner asserts that the filter structure taught about by Zhao also reads on the accumulator temperature control shell and the application line temperature control shell. 

Regarding claim 13, McMillin does not teach the added limitations of the claim.
However, Zhao teaches wherein at least one of the filter temperature control shell comprises a filter retainer (Zhao – [0052] and Fig. 3A, collar #274 with countersink #276) disposed within a portion of the filter shell cavity that is directly contacting the filter (see Fig. 3A, contacting filter #270), wherein the filter retainer is the only portion of the filter temperature control shell that directly contacts the filter (see Fig. 3A, rest of filter #270 is “floating” within the cavity).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the filter and filter temperature control shell of Zhao, as well as to include the temperature control shell of Zhao for the accumulator and application line, in order to filter and deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]). As above, the Examiner asserts that the filter structure taught about by Zhao also reads on the accumulator temperature control shell and the application line temperature control shell. 

Regarding claim 15, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The control shell as taught by Zhao would be capable of maintaining a temperature within 5 ºC of a desired temperature, since that is their stated purpose (see Zhao, abstract).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McMillin (US Pub. 2002/0042205) in view of Zhao (US Pub. 2003/0033978), as applied to claims 1-6, 8, 10-13, and 15 above, and further in view of Shang (US Pub. 2002/0086260).
The limitations of claims 1-6, 8, 10-13, and 15 are set forth above.
Regarding claims 7 and 14, modified McMillin does not teach the added limitations of the claims.
However, Shang teaches wherein a temperature control shell comprises at least one of a metal comprising at least one of aluminum, steel, and nickel, and a ceramic material (Shang – [0041]: heater #315 comprises a jacket #319 comprising thermally conducting materials such as aluminum, nickel, steel, and the like).
Modified McMillin and Shang both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate each temperature control shell of modified McMillin out of aluminum, steel, or nickel in order to uniformly radiate heat (Shang – [0041]).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McMillin (US Pub. 2002/0042205) in view of Zhao (US Pub. 2003/0033978), as applied to claims 1-6, 8, 10-13, and 15 above, and further in view of Chen (US Pub. 2015/0177745).
The limitations of claims 1-6, 8, 10-13, and 15 are set forth above.
Regarding claim 9, modified McMillin does not teach the added limitations of the claim.
However, Chen teaches a pressure line fluidly coupled to and between a pressure transducer (Chen – [0026] and Fig. 3, pressure transducer #40) and an accumulator (Chen – [0026] and Fig. 3, buffer tank #30, where a pressure line connects the two).
Modified McMillin and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified McMillin apparatus to include the pressure transducer and associated line of Chen in order to detect the pressure in the accumulator and send a signal to a controller to control pressure signals to gas flow controllers (Chen – [0022] and [0026]).

Modified McMillin (specifically, Chen) does not teach a pressure line temperature control shell coupled to and enclosing the pressure line.
However, Zhao teaches a temperature control shell (Zhao – [0049]-[0051] and Fig. 3A, inner conduit #45 enclosing heater #64) coupled to and enclosing a line (see Fig. 3A, enclosing a gas passageway #268).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the temperature control shell of Zhao for the pressure line in order to deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]).

Regarding claim 16, modified McMillin does not teach the added limitations of the claim.
However, Chen teaches a pressure line fluidly coupled to and between a pressure transducer (Chen – [0026] and Fig. 3, pressure transducer #40) and an accumulator (Chen – [0026] and Fig. 3, buffer tank #30, where a pressure line connects the two).
Modified McMillin and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified McMillin apparatus to include the pressure transducer and associated line of Chen in order to detect the pressure in the accumulator and send a signal to a controller to control pressure signals to gas flow controllers (Chen – [0022] and [0026]).

Modified McMillin (specifically, Chen) does not teach a pressure line temperature control shell coupled to and enclosing the pressure line.
However, Zhao teaches a temperature control shell (Zhao – [0049]-[0051] and Fig. 3A, inner conduit #45 enclosing heater #64) coupled to and enclosing a line (see Fig. 3A, enclosing a gas passageway #268).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the McMillin apparatus to include the temperature control shell of Zhao for the pressure line in order to deliver precursor species to a chamber for deposition without unwanted condensation or decomposition of precursors along the path (Zhao – [0009]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McMillin (US Pub. 2002/0042205) in view of Zhao (US Pub. 2003/0033978), as applied to claims 1-6, 8, 10-13, and 15 above, and further in view of Ronsse (US Pub. 2003/0101938).
The limitations of claims 1-6, 8, 10-13, and 15 are set forth above.
Regarding claim 17, McMillin does not teach the added limitations of the claim.
However, Zhao teaches wherein the filter temperature control shell comprises a temperature adjustment device (Zhao – [0049] and Fig. 3A, cable heater #64) configured to adjust a temperature of the filter temperature control shell (Zhao – [0049]), 

Modified McMillin does not teach wherein the chemical delivery system further comprises a controller in electronic communication with the temperature control device, wherein the controller is configured to adjust a temperature of the temperature adjustment device.
However, Ronsse teaches wherein a chemical delivery system further comprises a controller (Ronsse – [0108] and Fig. 16, controller #277) in electronic communication with a temperature control device (Ronsse – [0108] and Fig. 16, heater #275), wherein the controller is configured to adjust a temperature of the temperature adjustment device (Ronsse – [0108]).
Modified McMillin and Ronsse both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified McMillin apparatus to comprise the controller of Ronsse in order to maintain a pre-set temperature in conjunction with a thermocouple (Ronsse – [0108]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sweeney (US Patent 5,935,283) teaches a heating jacket for a gas feed line (Fig. 1). Sajoto (US Patent 6,056,823) teaches a heated gas feedthrough (Fig. 3A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718